 



Exhibit 10.1

AMENDMENT NO. 6
TO
THE NACCO INDUSTRIES, INC.
UNFUNDED BENEFIT PLAN
(Effective September 1, 2000)
WITH RESPECT TO
THE AMERICAN JOBS CREATION ACT OF 2004

     WHEREAS, NACCO Industries, Inc. (the “Company”) adopted the Unfunded
Benefit Plan (the “Plan”) effective as of September 1, 2000 and has since
amended the Plan; and

     WHEREAS, the Plan is classified as a “nonqualified deferred compensation
plan” under the Internal Revenue Code of 1986, as amended (the “Code”); and

     WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the “AJCA”)
added a new Section 409A to the Code, which significantly changed the Federal
tax law applicable to “amounts deferred” under the Plan after December 31, 2004;
and

     WHEREAS, pursuant to the AJCA, the Secretary of the Treasury and the
Internal Revenue Service will issue proposed, temporary or final regulations
and/or other guidance with respect to the provisions of new Section 409A of the
Code (collectively, the “AJCA Guidance”); and

     WHEREAS, the AJCA Guidance has not yet been issued; and

     WHEREAS, pursuant to Section 6.1 of the Plan, all amounts credited to a
Participant’s Account under the Plan are 100% vested; and

     WHEREAS, to the fullest extent permitted by Code Section 409A and the AJCA
Guidance, the Company wants to protect the “grandfathered” status of the Excess
Retirement Benefits that were deferred prior to January 1, 2005.

     NOW THEREFORE, the Company hereby adopts this Amendment No. 6 to the Plan,
which amendment is intended to (1) allow amounts deferred prior to January 1,
2005 (including any earnings thereon) to qualify for “grandfathered” status and
continue to be governed by the law applicable to nonqualified deferred
compensation, and the terms of the Plan as in effect, prior to the addition of
Code Section 409A and (2) cause amounts deferred after December 31, 2004 to be
deferred in compliance with the requirements of Code Section 409A.

Words used herein with initial capital letters that are defined in the Plan are
used herein as so defined.

Section 1

     Article I of the Plan is hereby amended by adding a new Section 1.5 to the
end thereof, to read as follows:

     “Section 1.5 American Jobs Creation Act (AJCA).

     (a) It is intended that the Plan (including all Amendments thereto) comply
with the provisions of Section 409A of the Code, as enacted by AJCA, so as to
prevent the inclusion in gross income of any Excess Retirement Benefit hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts would otherwise actually be distributed or made available to the
Participants. The Plan shall be administered in a manner that will comply with
Section 409A of the Code, including any proposed,

 



--------------------------------------------------------------------------------



 



temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto (collectively
with the AJCA, the “AJCA Guidance”). Any Plan provisions (including, without
limitation, those added or amended by Amendment No. 6) that would cause the Plan
to fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Code Section 409A (which amendment may be retroactive to
the extent permitted by the AJCA Guidance).

     (b) The Plan Administrator shall not take any action that would violate any
provision of Section 409A of the Code. It is intended that, to the extent
applicable, all Participant elections hereunder will comply with Code Section
409A and the AJCA Guidance. The Plan Administrator is authorized to adopt rules
or regulations deemed necessary or appropriate in connection therewith to
anticipate and/or comply with the requirements thereof (including any transition
or grandfather rules thereunder). In this regard, the Plan Administrator is
authorized to permit Participant elections with respect to amounts deferred
after December 31, 2004 and is also permitted to allow the Participants the
right to amend or revoke such elections in accordance with the AJCA Guidance.

     (c) The effective date of Amendment No. 6 to this Plan is January 1, 2005.
This Amendment creates additional Sub-Accounts (where necessary) (i) to reflect
amounts that are “deferred” (as such term is defined in the AJCA Guidance) as of
December 31, 2004 (and earnings thereon) (collectively, the “Grandfathered
Sub-Accounts”) and (ii) to reflect amounts that are deferred after December 31,
2004 (and earnings thereon) (the “Post-2004 Sub-Accounts”). Amendment No. 6 also
modifies the distribution elections and provisions for the Post-2004
Sub-Accounts to comply with the requirements of Code Section 409A.

     (d) In furtherance of, but without limiting the foregoing, any Excess
Retirement Benefit that is deemed to have been deferred prior to January 1, 2005
and that qualifies for “grandfathered status” under Section 409A of the Code
shall continue to be governed by the law applicable to nonqualified deferred
compensation prior to the addition of Section 409A to the Code and shall be
subject to the terms and conditions specified in the Plan as in effect prior to
the effective date of Amendment No. 6. In particular, to the extent permitted
under AJCA Guidance:

     (i) Amounts allocated to a Participant’s Excess 401(k) Sub-Account and
Excess Matching Sub-Account as of December 31, 2004 shall be credited to the
Participant’s Grandfathered Sub-Accounts and shall be paid under the terms of
the Plan as in effect prior to January 1, 2005; and

     (ii) Amounts allocated to a Participant’s Excess Profit Sharing Account as
of December 31, 2004 including, to the extent permitted by the AJCA Guidance,
the Excess Profit Sharing Benefit for the 2004 Plan Year (which is allocated to
Participants’ Accounts in 2005), shall be credited to the Participant’s
Grandfathered Sub-Account and shall be paid under the terms of the Plan as in
effect prior to January 1, 2005.”

Section 2

     Section 2.1 of the Plan is hereby amended by adding the following sentences
to the end thereof, to read as follows:

     “In addition, the Sub-Accounts shall be further subdivided as follows:
(a) the Excess Profit Sharing Sub-Account shall be divided into the Pre-2005
Excess Profit Sharing Sub-Account and the Post-2004 Excess Profit Sharing
Sub-Account; (b) the Excess 401(k) Sub-Account shall be divided into the
Pre-2005 Excess 401(k) Sub-Account and the Post-2004 Excess 401(k) Sub-Account
and (c) the Excess Matching Sub-Account shall be divided into the Pre-2005
Excess Matching Sub-Account and the Post-2004 Excess Matching Sub-Account. The
Pre-2005 Excess Profit Sharing Sub-Account, the Pre-2005 Excess 401(k) Sub-

2



--------------------------------------------------------------------------------



 



Account and the Pre-2005 Excess Matching Sub-Account shall be referred to herein
collectively as the “Grandfathered Sub-Accounts” and the remainder of such
Sub-Accounts shall be referred to herein as the “Post-2004 Sub-Accounts.”

Section 3

     Section 2.5 of the Plan is hereby amended by adding the following new
sentence to the end thereof, to read as follows:

     “Notwithstanding the foregoing, the timing and crediting of Bonuses
hereunder shall be as specified in Section 3.2.”

Section 4

     Section 2.16 of the Plan is hereby amended by deleting the phrase “Profit
Sharing Plan” therein and replacing it with the phrase “Profit Sharing
Retirement Plan.”

Section 5

     Section 2.17 of the Plan is hereby amended in its entirety to read as
follows:

     “Section 2.17 Unforeseeable Emergency shall mean an event which results in
a severe financial hardship to the Participant as a consequence of (a) an
illness or accident of the Participant, the Participant’s spouse or a dependent
within the meaning of Code Section 152, (b) loss of the Participant’s property
due to casualty or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.”

Section 6

     Article II of the Plan is hereby amended by adding the following new
definitions to the end thereof, to read as follows:

     “Section 2.19 Bonus shall mean any bonus under any annual bonus plan that
would be taken into account as Compensation under the Profit Sharing Plan, which
is earned with respect to services performed by a Participant during a Plan Year
(whether or not such Bonus is actually paid to the Participant during such Plan
Year). An election to defer a Bonus under this Plan must be made before the
period in which the services are performed which gives rise to such Bonus.

     Section 2.20 Disability or Disabled. A Participant shall be deemed to have
a “Disability” or be “Disabled” if the Participant (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, or
(b) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an Employer-sponsored
accident and health plan.

     Section 2.21 Key Employee shall mean a key employee, as defined in Section
416(i) of the Code (without regard to paragraph (5) thereof) of the Company (as
long as the stock of which is publicly traded on an established securities
market or otherwise).

     Section 2.22 Termination of Employment means a separation of service as
defined in the AJCA Guidance issued under Code Section 409A.”

3



--------------------------------------------------------------------------------



 



Section 7

     Section 3.2(a) of the Plan is hereby amended in its entirety to read as
follows:

     “(a) Amount of Excess 401(k) Benefits. Each 401(k) Employee who is a
Participant may, within 30 days after the Plan becomes effective as to him and
on or prior to each December 31st thereafter, by completing an approved deferral
election form, direct the Company to reduce his Compensation for the balance of
the Plan Year in which the Plan becomes effective as to him (but only with
respect to Compensation payable for periods of service commencing after the
401(k) Employee so directs) or for the Plan Year following any such December 31,
respectively, by an amount equal to the difference between (i) a specified
percentage, in 1% increments, with a maximum of 25%, of his Compensation for the
Plan Year, and (ii) the maximum Before-Tax Contributions actually permitted to
be contributed for him to the Profit Sharing Plan for such Plan Year by reason
of the application of the limitations under Sections 402(g), 401(a)(17),
401(k)(3) and 414(v) of the Code. All amounts deferred under this Section shall
be referred to herein collectively as the “Excess 401(k) Benefits.”
Notwithstanding the foregoing, a 401(k) Employee’s direction to reduce a Bonus
earned during a particular Plan Year shall be made no later than December 31st
of the Plan Year preceding the Plan Year in which the Bonus commences to be
earned (or, in the case of the first year in which a Participant becomes
eligible to participate in the Plan, within 30 days after the Plan becomes
effective as to him) and, as a result, Bonuses that are paid in 2005 shall not
be taken into account for purposes of calculating Excess 401(k) Benefits
hereunder.”

Section 8

     Section 3.4(a) of the Plan is hereby amended by adding the following
paragraph after the second paragraph thereof to read as follows:

“Notwithstanding the foregoing, (1) distributions of Post-2004 Sub-Accounts
under the circumstances described in clauses (A) or (B) shall only be made in
the event of a Termination of Employment, (2) distributions of Post-2004
Sub-Accounts to Key Employees made on account of a Termination of Employment may
not be made before the date that is six months thereafter (or, if earlier, the
date of death) and (3) Participants may not elect a payment date that is the
“later of” the dates specified in clauses (A) through (E) above.”

Section 9

     Section 3.4(a) of the Plan is hereby amended by adding the following new
subsection (iii) to the end thereof, to read as follows:

     “(iii) Notwithstanding the foregoing, Participants shall be required to
make an election of a payment date for their Post-2004 Sub-Accounts by December
31, 2004 (or, if later, prior to their initial participation) and such elections
shall be made in accordance with the requirements of Code Section 409A.”

Section 10

     The fourth sentence of Section 3.4(b) of the Plan is hereby amended in its
entirety to read as follows:

“Notwithstanding the foregoing, a Participant must make a new deferral election
to participate in the Plan for the 2005 Plan Year.”

Section 11

4



--------------------------------------------------------------------------------



 



     The first sentence of Section 3.4(c)(i) of the Plan is hereby amended by
adding the following new clause to the beginning thereof, to read as follows:

     “To the extent not prohibited by Code Section 409A,”

Section 12

     The first sentence of Section 3.4(c)(ii) of the Plan is hereby amended by
adding the following new clause to the beginning thereof, to read as follows:

     “To the extent permitted by Code Section 409A,”

Section 13

     Section 3.4(c)(iii) of the Plan is hereby amended in its entirety to read
as follows:

     “(iii) To the extent permitted by Code Section 409A, any Participant whose
eligibility to make Before-Tax Contributions to the Profit Sharing Plan has been
involuntarily suspended because he has taken a Hardship withdrawal from such
plan shall automatically not be eligible to defer Excess 401(k) Benefits under
this Plan for his period of suspension from the Profit Sharing Plan. As a
result, such a Participant’s deferral election hereunder shall automatically be
suspended for such time period and shall automatically be reinstated following
the end of such suspension (unless otherwise changed in accordance with the
terms of the Plan).”

Section 14

     Section 4.1 of the Plan is hereby amended by adding the following new
Subsection (g) to the end thereof, to read as follows:

     “(g) The Company shall make the above-described credits and debits to the
Participant’s Grandfathered Sub-Accounts or the Post-2004 Sub-Accounts, as
applicable, in accordance with Code Section 409A.”

Section 15

     Section 5.3(a) of the Plan is hereby amended in its entirety to read as
follows:

     “To the extent not prohibited by Code Section 409A, the Company (with the
approval or ratification of the NACCO Industries, Inc. Benefits Committee (the
“Benefits Committee”) may change (but not suspend) the earnings rate credited on
Accounts under the Plan at any time upon at least 30 days advance notice to
Participants.”

Section 16

     Section 7.1(a) of the Plan is hereby amended by adding the following
sentences to the end thereof, to read as follows:

     “Notwithstanding the foregoing, with respect to amounts allocated to a
Participant’s Post-2004 Excess Profit Sharing Sub-Account, (1) distributions may
only be made on account of a Termination of Employment and (2) with respect to a
Key Employee, a distribution on account of Termination of Employment may not be
made before the date which is six months after the date of the Key Employee’s

5



--------------------------------------------------------------------------------



 



Termination of Employment (or, if earlier, the date of death), to the extent
that Code Section 409A(a)(2)(B)(i) is applicable.”

Section 17

     Section 7.1(b) of the Plan is hereby amended by adding the following clause
(iv) to the end thereof, to read as follows:

     “(iv) Clauses (ii) and (iii) above shall not apply to a Participant’s
Post-2004 Excess 401(k) Sub-Account or Post-2004 Excess Matching Sub-Account.
The Participant shall elect a form of payment for such Sub-Accounts prior to
December 31, 2004 (or when the Plan first becomes applicable to him, if later).
He may elect to receive such Sub-Accounts in the form of a lump sum payment or
in the form of annual installment payments (for 10 or fewer years), with the
installment payments (if any) being calculated in accordance with the rules
specified in clause (ii). If the Participant does not make a timely election
regarding the form of payment, his Post-2004 Excess 401(k) Sub-Account and
Post-2004 Excess Matching Sub-Account shall be distributed in the form of a
single lump sum payment. Once made, the election (or deemed election) of a form
of payment under this clause (iv) shall be irrevocable except as specified in
the following sentences. Notwithstanding the foregoing, a Participant may change
his form of payment election (or deemed election) for his Post-2004 Excess
401(k) Sub-Account and Post-2004 Excess Matching Sub-Account by filing a
subsequent notice in writing, signed by the Participant and filed with the Plan
Administrator. However, unless otherwise permitted in accordance with Code
Section 409A, such election will not be effective unless (A) it is made not less
than twelve months prior to the date that distribution would have been made
absent such election, (B) the first payment under such election will be made no
less than five years from the date payment would have been made absent such
election (excluding distributions made on account of the death of the
Participant), (C) such election will not take effect until at least twelve
months after the date on which the election is made and (D) the election does
not accelerate the form of payment.”

Section 18

     The second sentence of Section 7.1(c) of the Plan is hereby amended in its
entirety to read as follows:

     “Payments made on account of an Unforeseeable Emergency shall be permitted
only to the extent the amount does not exceed the amount reasonably necessary to
satisfy the emergency need (plus an amount necessary to pay taxes reasonably
anticipated as a result of the distribution) and may not be made to the extent
such Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent such liquidation would not itself cause severe financial
hardship).”

Section 19

     Section 7.1(e) of the Plan is hereby amended by adding the following
sentence to the beginning thereof:

     “The provisions of this Subsection (e) shall only apply to the amounts that
are allocated to the Participant’s Grandfathered Sub-Accounts.”

6



--------------------------------------------------------------------------------



 



Section 20

     The last sentence of Section 7.1(f) of the Plan is hereby amended in its
entirety, to read as follows:

     “The Compensation Committee of the Board of Directors of the Company, in
its sole and absolute discretion, shall have the authority to waive this payment
restriction (in whole or in part) upon the written request of the Participant,
to the extent permitted by Code Section 409A.”

Section 21

     Section 7.1 of the Plan is hereby amended by adding the following new
Subsection (g) to the end thereof, to read as follows:

     “(g) Each of the foregoing provisions of this Section shall apply only to
the extent permitted by Code Section 409A.”

Section 22

     Section 8.3 of the Plan is hereby amended by adding the following new
Subsection (d) to the end thereof, to read as follows:

     “(d) Notwithstanding the foregoing, distributions to Beneficiaries of
amounts that are allocated to Participants’ Post-2004 Sub-Accounts shall be made
in a manner that satisfies the requirements of Code Section 409A.”

Section 23

     The first paragraph of Section 10.3 of the Plan is hereby amended by
deleting the last sentence thereof.

Section 24

     The first sentence of the third paragraph of Section 10.3 of the Plan is
hereby amended in its entirety to read as follows:

     “A claimant whose claim is denied (or his duly authorized representative)
who wants to contest that decision must file with the Plan Administrator a
written request for a review of such claim within 60 days after receipt of
denial of a claim.”

Section 25

     The fourth paragraph of Section 10.3 of the Plan is hereby amended by
deleting the last sentence thereof.

Section 26

     Section 10.5 of the Plan is hereby amended by (i) deleting the phrase “the
Committee” from the first sentence thereof, and replacing it with the phrase,
“the Company (with the approval or ratification of the Benefits Committee)” and
(ii) deleting the word “Committee” from the second sentence thereof and
replacing it with the phrase “Benefits Committee.”

7



--------------------------------------------------------------------------------



 



Section 27

     A new Section 10.7 is hereby added to the end of the Plan, to read as
follows:

     “Section 10.7. The Company reserves the right to amend the Plan in any
respect, without the consent of any person, in order to comply with Code
Section 409A. The provisions of Articles IX and X shall apply only to the extent
permitted by Code Section 409A.”

     Executed this 28th day of December, 2004.

              NACCO INDUSTRIES, INC.
 
       

  By:   /s/ Charles A. Bittenbender

     

--------------------------------------------------------------------------------

    Title: Vice President, General Counsel and Secretary

8